Citation Nr: 1739021	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-28 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.  

2.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.  

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right wrist disability, to include as secondary to a right shoulder disability.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney
ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1985 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board notes that the Veteran was scheduled for VA examinations in April 2013 for his service connected disabilities in addition to his claims for his right shoulder and right wrist, but failed to appear for the examinations.  In June 2014 the Veteran's attorney submitted a statement noting that the Veteran never received notice of such scheduled examinations.  The Board will give the Veteran the benefit of the doubt on this occasion and afford him another opportunity to report for VA examinations for his service connected bilateral knee disorders and his claimed right shoulder and right wrist disorders.  

With respect to the increased rating claims, the Board notes that the last VA examination to assess the severity of the Veteran's bilateral knees was in June 2010.  The Board further notes that the Veteran has sought recent VA treatment for his knees at the Carrollton VA Outpatient Clinic through November 2016, reporting a significant increase in the pain in his knees.  Therefore, the Board finds that the increased rating claims should be remanded so that the Veteran can be afforded current VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Regarding the Veteran's claims for service connection for a right shoulder and right wrist disability, the Board finds that examinations are necessary.  The Veteran has received VA treatment for a right shoulder disability.  Specifically, he was diagnosed with arthritis of the right shoulder in January 2016.  The Veteran has alleged that his right shoulder numbness is caused by his shooting an M-60 during service, and that his right wrist condition is secondary to such disability.  

It is clear from the Veteran's DD-214 that he experienced small arms fire during service as he described, and his Veteran's statements regarding shooting an M-60 for two years during service are found to be credible.  As such, an examination is warranted to investigate the Veteran's shoulder complaints.
 
Regarding the claim for a right wrist disability, the Veteran's service treatment records show that he was treated for a "boxer's fracture" of the right hand in November 1989.  See Service Treatment Records November 1989 report.  In a September 2009 treatment at the Carrollton Orthopedic Clinic at which the Veteran sought treatment for chronic wrist pain, the examining physician noted that the Veteran had evidence of an old fracture in the right wrist, thereby implying a relationship between his current right wrist pain and his in service fracture.  The Veteran has continued to report pain in his right wrist during VA treatment at the Carrollton VA Outpatient Clinic in addition to private treatment at the Carrollton Orthopedic Clinic.  

While this treatment record suggested a possibility of a relationship between a current wrist disability and an in-service injury, the language in the treatment record was unclear and there was no medical rationale for any conclusion.  Therefore, examination is warranted to determine whether the Veteran's right wrist disability is related to service, including whether such is secondary to any diagnosed right shoulder disability.  

The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the issues of an increased rating for the bilateral knees and the service connection claims for right shoulder and right wrist disabilities.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected right and left knee disabilities.

The examiner is also asked to indicate the point during range of motion testing that motion is limited by pain.  Pursuant to Correia v. McDonald, the examiner must test the range of motion and pain of the bilateral knees in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner must describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology.  The examiner must express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner must portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

2.  Provide the Veteran with an examination of his right shoulder and right wrist.

The examiner should:

a) diagnose any right shoulder disability, to include arthritis.  If a disability is diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the shoulder disability either began during or was otherwise caused by his military service, to include as a result of firing weapons such as the M-60 machine gun.  Why or why not? 

b)  diagnose any right wrist disability.  If a disability is diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the right wrist disability either began during or was otherwise caused by his military service, to include as a result of the boxer's fracture of the right hand he incurred in service.  Why or why not?  

The examiner should also review the Carrollton Orthopedic Center's finding of chronic right wrist pain related to an old fracture.  See Carrollton Orthopedic Clinic September 25, 2009 Treatment Record.  

c)  If both right shoulder and right wrist disabilities are diagnosed, opine as to whether it is at least as likely as not (50 percent or greater) that the shoulder disability either caused or aggravated the wrist disability.  Why or why not? 

3.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his attorney an appropriate amount of time to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




